DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20100283771) in view of Takasaki et al. (US 5914206) and Beon et al. (US 20130278577).

    PNG
    media_image1.png
    421
    436
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    377
    491
    media_image2.png
    Greyscale

Regard to claim 1, Lee et al. discloses a color filter substrate, comprising: 
a transparent substrate 30; 
a plurality of filter patterns [Color filters 62, 63 and 64 include red, green and blue color filters [0095]] disposed on the transparent substrate and comprising at least one red filter pattern, at least one green filter pattern, and at least one blue filter pattern; 
a plurality of black matrix 65
a plurality of photosensitive elements [a photo-sensor 900 includes first and second sensing elements 901 and 902 formed on the second substrate 30] sandwiched between the black resists and the transparent substrate; 
a plurality of thin film transistors, each of the plurality of thin film transistors having a source electrode, a drain electrode, and a gate electrode, wherein the source electrodes of the plurality of thin film transistors are electrically connected to the plurality of photosensitive elements [the first sensing element 901 includes a first gate electrode 51, a semiconductor layer 56, source and drain electrodes 54 and 53, and a second gate electrode 59; the second sensing element 902 includes a semiconductor layer 57, source and drain electrodes 55 and 54', and a gate electrode 60 [0091]-[0094]]; 
a plurality of data lines [a sensor signal line Pj, see Fig. 4] electrically connected to the plurality of drain electrodes of the plurality of thin film transistors; 
a plurality of scan lines [a sensor gate line SG and a sensor scanning line Sj, see Fig. 4] electrically connected to the plurality of gate electrodes of the plurality of thin film transistors; and 
a chip electrically connected to the plurality of data lines [chip inherently in sensor scanning part 700, sensor reader part 800, and controller 610 for controlling the sensor scanning part 700 and sensor reader part 800, see Fig. 6].  

Regard to claim 4, Lee et al. discloses a color filter substrate, comprising: 
a transparent substrate 30; 
a plurality of filter patterns [Color filters 62, 63 and 64 include red, green and blue color filters [0095]] disposed on the transparent substrate; 
a plurality of black matrix 65 disposed on the transparent substrate and disposed between the plurality of filter patterns; 
a plurality of photosensitive elements [a photo-sensor 900 includes first and second sensing elements 901 and 902 formed on the second substrate 30] sandwiched between the black resists and the transparent substrate; 
a plurality of thin film transistors, each of the plurality of thin film transistors having a source electrode, a drain electrode, and a gate electrode, wherein the the first sensing element 901 includes a first gate electrode 51, a semiconductor layer 56, source and drain electrodes 54 and 53, and a second gate electrode 59; the second sensing element 902 includes a semiconductor layer 57, source and drain electrodes 55 and 54', and a gate electrode 60 [0091]-[0094]]; 
a plurality of data lines [a sensor signal line Pj, see Fig. 4] electrically connected to the plurality of drain electrodes of the plurality of thin film transistors; 
a plurality of scan lines [a sensor gate line SG and a sensor scanning line Sj, see Fig. 4] electrically connected to the plurality of gate electrodes of the plurality of thin film transistors.

Regard to claim 9, Lee et al. discloses a display panel, comprising: an array substrate 100; a color filter substrate 301 comprising: 
a transparent substrate 30; 
a plurality of filter patterns [Color filters 62, 63 and 64 include red, green and blue color filters [0095]] disposed on the transparent substrate; 
a plurality of black matrix 65 disposed on the transparent substrate and disposed between the plurality of filter patterns; 
a plurality of photosensitive elements [a photo-sensor 900 includes first and second sensing elements 901 and 902 formed on the second substrate 30] sandwiched between the black resists and the transparent substrate; 
a plurality of thin film transistors, each of the plurality of thin film transistors having a source electrode, a drain electrode, and a gate electrode, wherein the source electrodes of the plurality of thin film transistors are electrically connected to the plurality of photosensitive elements [the first sensing element 901 includes a first gate electrode 51, a semiconductor layer 56, source and drain electrodes 54 and 53, and a second gate electrode 59; the second sensing element 902 includes a semiconductor layer 57, source and drain electrodes 55 and 54', and a gate electrode 60 [0091]-[0094]
a plurality of data lines [a sensor signal line Pj, see Fig. 4] electrically connected to the plurality of drain electrodes of the plurality of thin film transistors; 
a plurality of scan lines [a sensor gate line SG and a sensor scanning line Sj, see Fig. 4] electrically connected to the plurality of gate electrodes of the plurality of thin film transistors; and 
a liquid crystal layer 150 disposed between the array substrate 100 and the color filter substrate 301.  

Lee et al. fail to disclose the color filter substrate, wherein the black matrix made of black resist and the color filter substrate explicitly further comprising a chip electrically connected to the plurality of data lines.

Takasaki et al. teach the color filter substrate, wherein the black matrix made of black resist for producing high glossiness (abstract).

Beon et al. teach the color filter substrate explicitly further comprising a chip electrically connected to the plurality of data lines [The upper IC unit 540b is connected to the data line connected to the source electrode 173b of the infrared ray sensor Tr2 or the source electrode 173c of the visible ray sensor Tr3, thereby receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079] as shown in Fig. 8].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a the color filter substrate as Lee et al. disclosed with the black matrix made of black resist for producing high glossiness (abstract) and explicitly further comprising a chip electrically connected to the plurality of data lines for receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079] as Beon et al. taught,

Regard to claims 5 and 10, Lee et al. discloses the color filter substrate, wherein the plurality of filter patterns comprise at least one red filter pattern, at least one green filter pattern, and at least one blue filter pattern [Color filters 62, 63 and 64 include red, green and blue color filters [0095]].  

chip inherently in sensor scanning part 700, sensor reader part 800, and controller 610 for controlling the sensor scanning part 700 and sensor reader part 800, see Fig. 6].  Beon et al. teach the color filter substrate explicitly further comprising a chip IC electrically connected to the plurality of data lines [The upper IC unit 540b is connected to the data line connected to the source electrode 173b of the infrared ray sensor Tr2 or the source electrode 173c of the visible ray sensor Tr3, thereby receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079] as shown in Fig. 8].

Regard to claims 3,7 and 12, Beon et al. teach the color filter substrate, wherein the plurality of photosensitive elements comprise a plurality of monochrome photosensitive elements, a plurality of multicolor photosensitive elements, or a plurality of infrared photosensitive elements [the infrared ray sensor Tr2 or the visible ray sensor Tr3[0079]].

Claims 1, 3-5, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beon et al. (US 20130278577) in view of and Umemoto et al. (US 20180052359).
 
    PNG
    media_image3.png
    345
    681
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    252
    413
    media_image4.png
    Greyscale

Regard to claim 1, Beon et al. disclose a color filter substrate, comprising: 
a transparent substrate 210; 
a plurality of photosensitive elements [the infrared ray sensor Tr2 or the visible ray sensor Tr3[0079]] sandwiched between a black matrix BM (formed on a lower substrate 110) and the transparent substrate 210; 
a plurality of thin film transistors Tr2/Tr3, each of the plurality of thin film transistors having a source electrode, a drain electrode, and a gate electrode, 
a plurality of data lines electrically connected to the plurality of drain electrodes of the plurality of thin film transistors [The upper IC unit 540b is connected to the data line connected to the source electrode 173b of the infrared ray sensor Tr2 or the source electrode 173c of the visible ray sensor Tr3, thereby receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079]]; 
a plurality of scan lines electrically connected to the plurality of gate electrodes of the plurality of thin film transistors [a readout line connected to the photosensitive elements Tr2 and Tr3[0042]]; and 
a chip electrically connected to the plurality of data lines [The upper IC unit 540b is connected to the data line connected to the source electrode 173b of the infrared ray sensor Tr2 or the source electrode 173c of the visible ray sensor Tr3, thereby receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079] as shown in Fig. 8].  

Regard to claim 4, Beon et al. disclose a color filter substrate, comprising: 
a transparent substrate 210; 
a plurality of photosensitive elements [the infrared ray sensor Tr2 or the visible ray sensor Tr3[0079]] sandwiched between a black matrix BM (formed on a lower substrate 110) and the transparent substrate 210; 
a plurality of thin film transistors Tr2/Tr3, each of the plurality of thin film transistors having a source electrode, a drain electrode, and a gate electrode, wherein the source electrodes of the plurality of thin film transistors are electrically connected to the plurality of photosensitive elements; 
a plurality of data lines electrically connected to the plurality of drain electrodes of the plurality of thin film transistors [The upper IC unit 540b is connected to the data line connected to the source electrode 173b of the infrared ray sensor Tr2 or the source electrode 173c of the visible ray sensor Tr3, thereby receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079]
a plurality of scan lines electrically connected to the plurality of gate electrodes of the plurality of thin film transistors [a readout line connected to the photosensitive elements Tr2 and Tr3[0042]].  

Regard to claim 9, Beon et al. disclose a display panel, comprising: an array substrate 110; a upper substrate 210, comprising: 
a transparent substrate 210; 
a plurality of photosensitive elements [the infrared ray sensor Tr2 or the visible ray sensor Tr3[0079]] sandwiched between a black matrix BM (formed on a lower substrate 110) and the transparent substrate 210; 
a plurality of thin film transistors Tr2/Tr3, each of the plurality of thin film transistors having a source electrode, a drain electrode, and a gate electrode, wherein the source electrodes of the plurality of thin film transistors are electrically connected to the plurality of photosensitive elements; 
a plurality of data lines electrically connected to the plurality of drain electrodes of the plurality of thin film transistors [The upper IC unit 540b is connected to the data line connected to the source electrode 173b of the infrared ray sensor Tr2 or the source electrode 173c of the visible ray sensor Tr3, thereby receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079]]; 
a plurality of scan lines electrically connected to the plurality of gate electrodes of the plurality of thin film transistors [a readout line connected to the photosensitive elements Tr2 and Tr3[0042]]; and 
a liquid crystal layer 3 disposed between the array substrate and the upper substrate.  

Beon et al. fail to disclose the color filter substrate comprising (a) a plurality of filter patterns disposed on the transparent substrate and comprising at least one red filter pattern, at least one green filter pattern, and at least one blue filter pattern; a plurality of black resists disposed on the transparent substrate and disposed between the plurality of filter patterns (claims 1, 5 and 10); a plurality of black resists [black matrix 65] disposed on the transparent substrate and disposed between the plurality of filter 


    PNG
    media_image5.png
    363
    478
    media_image5.png
    Greyscale

Umemoto et al. teach the color filter substrate comprising 
(a) a plurality of filter patterns 36/R/B/G disposed on the transparent substrate and comprising at least one red filter pattern, at least one green filter pattern, and at least one blue filter pattern; a plurality of black resists disposed on the transparent substrate and disposed between the plurality of filter patterns (claims 1, 5 and 10); a plurality of black resists [black resin [0051]] disposed on the transparent substrate 11 and disposed between the plurality of filter patterns 36R/G/B; a plurality of photosensitive elements 35 sandwiched between the black resists and the transparent substrate [optical sensors 35 are optical sensors such as photo diodes or the like having, for example, pn coupling [0054]].
(b) the black matrix made of black resist [the black matrix 31 is constituted by a light blocking material such as a black resin [0051]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a the color filter substrate as Beon et al. disclosed with (a) a plurality of filter patterns disposed on the transparent substrate and comprising at least one red filter pattern, at least one green 

Regard to claims 3,7 and 12, Beon et al. disclose the color filter substrate, wherein the plurality of photosensitive elements comprise a plurality of monochrome photosensitive elements, a plurality of multicolor photosensitive elements, or a plurality of infrared photosensitive elements [the infrared ray sensor Tr2 or the visible ray sensor Tr3[0079]].

Regard to claims 8 and 13, Beon et al. disclose the color filter substrate explicitly further comprising a chip IC electrically connected to the plurality of data lines [The upper IC unit 540b is connected to the data line connected to the source electrode 173b of the infrared ray sensor Tr2 or the source electrode 173c of the visible ray sensor Tr3, thereby receiving and transmitting electric signals from/to the infrared ray sensor Tr2 or the visible ray sensor Tr3 [0079] as shown in Fig. 8].

3.	Claims 2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20100283771) in view of Takasaki et al. (US 5914206) and Beon et al. (US 20130278577) [or Beon et al. (US 20130278577) in view of and Umemoto et al. (US 20180052359)] as applied to claims 1, 4, 9 in further view of Shen et al. (US 20190050678) or Chang et al. (US 20060132645).

Lee et al. or Beon et al. fail to disclose the color filter substrate, wherein the plurality of photosensitive elements comprise a plurality of charge coupled devices or a plurality of complementary metal oxide semiconductor devices.  

Shen et al. teach the plurality of photosensitive elements comprising a plurality of complementary metal oxide semiconductor (CMOS) devices for capturing a current face image of the user. Chang et al. teach the plurality of photosensitive elements [the photo 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a the color filter substrate as Beon et al. disclosed with the plurality of photosensitive elements comprising a plurality of complementary metal oxide semiconductor (CMOS) devices for capturing a current face image of the user [0023] as Shen taught; the plurality of photosensitive elements comprising a plurality of charge coupled devices or a plurality of complementary metal oxide semiconductor devices for connecting the scene shooting portion and the communication portion, so that the scene shooting portion can rotate with respect to the communication portion (abstract) as Chang et al. taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (US 20120044444) disclose a sensor array substrate including: a substrate; a plurality of pixel regions defined by intersections of gate wirings and data wirings on the substrate; and a plurality of first sensor units and a plurality of second sensor units which are formed in the pixel regions.  The first sensor units sense light in an infrared wavelength range, the second sensor units sense light in a visible wavelength range, two first sensor units that are disposed adjacent to each other in a data wiring direction form a first group, and two second sensor units that are disposed adjacent to each other in the data wiring direction form a second group.  The first and second groups are alternately arranged in the data wiring direction and a gate wiring direction.
Park et al. (US 20110080357) disclose a liquid crystal display (LCD) with a built-in touch screen including: a first substrate including a pixel area having a plurality of pixels and a sensor area having a plurality of photosensors 130, wherein a light shielding layer to prevent the provided light from being incident directly onto the plurality 
Xiao et al. (US 10884273) disclose the display substrate including a first thin film transistor layer, a touch electrode, and a pixel definition layer.  The substrate includes a second thin film transistor layer and a photosensitive component.  The second thin film transistor layer has a plurality of thin film transistors.  The photosensitive component is connected to an underside of the second thin film transistor layer.  The photosensitive component receives a reflected light of a user's fingerprint to identify an identification of the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871